     Case: 1:20-cv-01288-DCN Doc #: 28 Filed: 11/16/20 1 of 3. PageID #: 262




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

KENTA SETTLES,                                 )
                                               )
              Plaintiff,                       )    CASE NO.: 1:20-cv-01288 (Lead Case)
                                               )    CASE NO.: 1:20-cv-01631
v.                                             )
                                               )
MICHAEL MALAK, et al.,                         )    JUDGE DONALD C. NUGENT
                                               )
              Defendants.                      )


     NOTICE OF CONTINUED DEPOSITION OF PLAINTIFF KENTA SETTLES

      Defendants, Patrolman Michael Malak, Patrolman Robert Pitts, Patrolman Brian

Regovich, Patrolman Rob Jarzembak, Sergeant William Gall, Lieutenant Todd Vargo, and the

City of Garfield Heights, pursuant to Rule 30(b)(1) of the Federal Rules of Civil Procedure,

hereby give notice that they will take the continued stenographic and videotape deposition of

Plaintiff Kenta Settles on Friday December 4, 2020, at 10:00 a.m., at the offices of Spangenberg

Shibley & Liber LLP, 1001 Lakeside Ave. E., Ste. 1700, Cleveland, OH 44114.


Dated: November 16, 2020                    Respectfully submitted,

                                            /s/ Daniel J. Rudary
                                            Daniel J. Rudary (0090482)
                                            Justin M. Lovdahl (0096958)
                                            BRENNAN, MANNA & DIAMOND, LLC
                                            75 E. Market Street
                                            Akron, OH 44308
                                            Phone:          (330) 253-5060
                                            Fax:            (330) 253-1977
                                            E-mail:         djrudary@bmdllc.com
                                                            jmlovdahl@bmdllc.com
Case: 1:20-cv-01288-DCN Doc #: 28 Filed: 11/16/20 2 of 3. PageID #: 263




                                Robert A. Hager (0040196)
                                BRENNAN, MANNA & DIAMOND, LLC
                                200 Public Square, Ste. 3270
                                Cleveland, OH 44114
                                Telephone:    (216) 658-2155
                                Facsimile:    (216) 658-2156
                                Email:        rahager@bmdllc.com

                                Timothy J. Riley (0042007)
                                Office of the Law Director
                                City of Garfield Heights
                                5407 Turney Road
                                Garfield Heights, OH 44125
                                Telephone:     (216) 475-0824
                                Facsimile:     (216) 475-1124
                                Email:         triley@garfieldhts.org

                                Counsel for Defendants Michael Malak, Robert
                                Pitts, Brian Regovich, Rob Jarzembak, William
                                Gall, Todd Vargo, and the City of Garfield Heights




                                   2
       Case: 1:20-cv-01288-DCN Doc #: 28 Filed: 11/16/20 3 of 3. PageID #: 264




                                CERTIFICATE OF SERVICE

         I hereby certify that on the 16th day of November, 2020, a copy of the foregoing was

filed electronically. Notice of this filing will be sent to all parties by operation of the Court’s

electronic filing system. Parties may access this filing through the Court’s system.



                                             /s/ Daniel J. Rudary
                                             Counsel for Defendants Michael Malak, Robert
                                             Pitts, Brian Regovich, Rob Jarzembak, William
                                             Gall, Todd Vargo, and the City of Garfield Heights




4842-5293-1794, v. 1
